Exhibit 10.43
 
 
 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
 
UNITED STATES OF AMERICA
 )
DOCKET NO.
   )      )
15 U.S.C. § 78j(b)
 v.  )
15 U.S.C. § 78m
   )
15 U.S.C. § 78ff
   )
18 U.S.C. § 371
 SWISHER HYGIENE INC.  )  

 
 
DEFERRED PROSECUTION AGREEMENT
 
Defendant SWISHER HYGIENE INC. (“SWISHER” or the “Company”) by its undersigned
attorneys, pursuant to authority granted by its Board of Directors, and the
United States Attorney’s Office for the Western District of North Carolina (the
“United States”) enter into this Deferred Prosecution Agreement (the
“Agreement”). This Agreement shall be in effect for a period of forty-eight (48)
months, unless terminated prior to such date pursuant to Paragraph 11 below.
1. SWISHER accepts and acknowledges that the United States will file a criminal
information (the “Information”) in the United States District Court for the
Western District of North Carolina charging SWISHER with conspiracy to (a)
commit securities fraud, (b) lie to its auditors and accountants, and (c)
falsify its books, records and accounts, in violation of Title 15, United States
Code, Sections 78j(b), 78m, 78ff and Title 18 United States Code Section 371. In
doing so, SWISHER knowingly and willingly waives its right to indictment on
these charges.
2. SWISHER accepts and acknowledges responsibility for the conduct of its former
employees as set forth in the Bill of Information (“Information”) included as
Appendix A and incorporated by reference herein.
 
 

--------------------------------------------------------------------------------

 
3. This Agreement reflects and recognizes the following:
A. The efforts undertaken by SWISHER’s Audit Committee who, with the concurring
support of SWISHER’s Board of Directors, conducted a formal investigation
through independent counsel (“Independent Counsel”) and independent accounting
experts, into the conduct of certain employees and reported that conduct to the
United States;
B. SWISHER’s commitment to continue to cooperate with the United States in its
ongoing investigation, as set forth in more detail in Paragraph 6 below;
C. The efforts undertaken by SWISHER through its current management, including
its current chief executive officer, current chief financial officer, and
current chief operating officer, and its Board of Directors, including the
Chairman of the Board, to restore the Company to a status of compliance with
federal law, to implement an effective compliance and ethics program, and to
establish and fortify internal financial and accounting controls, as discussed
more fully below in Paragraph 7;
D. SWISHER’s commitment to pay a monetary penalty of $2,000,000.00, if
financially able to do so, to the United States, as set forth in more detail in
Paragraph 9 below;
E. The fact that the imposition of additional criminal penalties or the
requirement of payment beyond what is set forth in Paragraph 9 below would
jeopardize the solvency of SWISHER, put at risk the employment of approximately
1,000 employees and full-time contractors not involved in the wrong-doing, and
adversely affect more than 40,000 SWISHER customers; and
F. The fact that SWISHER’s auditors have noted substantial doubt that the
Company’s ability to continue as a going concern and as a result the Company is
unable to make an immediate payment and may not be able to pay the full amount
of the monetary penalty set forth in Paragraph 9 below.
 
2

--------------------------------------------------------------------------------

 
4. SWISHER accepts and acknowledges that it is responsible for the criminal acts
of certain former employees as set forth in the Information filed in conjunction
with this Agreement. Should the United States initiate the prosecution deferred
by this Agreement, SWISHER agrees that it will neither contest nor contradict
the facts set forth in the Information filed in conjunction with this Agreement
and that the Information shall be admitted against SWISHER in any such
proceeding as an admission, without objection. Neither this Agreement nor the
Information is a final adjudication of the matters addressed in such documents.
5. SWISHER expressly agrees that it shall not, through its present or future
attorneys, board of directors, officers, or any other person authorized to speak
for the company, make any public statement, in litigation or otherwise,
contradicting SWISHER’s acceptance of responsibility set forth above or the
factual allegations in the Information filed in conjunction with this Agreement,
except insofar as SWISHER contests the applicability of the factual allegations
in the Information and/or this Agreement to a specific civil litigant or class
of litigants. Any such contradictory statement shall constitute a breach of this
Agreement and SWISHER thereafter would be subject to prosecution. SWISHER agrees
that the decision of whether any public statement by any such person
contradicting a fact contained in the Information will be imputed to SWISHER for
the purpose of determining whether SWISHER has breached this Agreement shall be
at the sole discretion of the United States. Should the United States decide
that a public statement by any such person contradicts in whole or in part a
statement of fact contained in the Information, the United States shall notify
SWISHER in writing. SWISHER may avoid a breach of this Agreement by publicly
repudiating such statement within two business days after receipt of such
written notification. Consistent with SWISHER’s obligations as set forth above,
SWISHER shall be permitted to contest liability, raise defenses, or assert
affirmative claims in civil proceedings with specific civil litigants or classes
of litigants relating to the matters set forth in the Information, including by
disputing that the factual allegations in the Information and/or this Agreement
apply to a specific civil litigant or class of litigants. This paragraph is not
intended to apply to any statement made by any individual employed by SWISHER in
the course of any criminal, regulatory, or civil case initiated against such
individual, unless such individual is speaking on behalf of SWISHER.
 
3

--------------------------------------------------------------------------------

 
6. The United States acknowledges SWISHER’s cooperation to date and SWISHER
agrees to continue to cooperate fully with the United States, and with any other
agency designated by the United States, in investigating SWISHER and any of its
present and former officers, employees, consultants, contractors and
subcontractors in all matters. SWISHER agrees that its cooperation shall
include, but shall not be limited to, the following:
A. Complete and truthful disclosure of all non-privileged information as may be
requested by the United States with respect to the activities of SWISHER and its
subsidiaries and affiliates, and its present and former officers, agents, and
employees, concernim2, all matters inquired into by the United States;
B. On request from the United States, assembling, organizing, and producing (in
any method and format requested by the United States) any and all non-privileged
relevant documents, records, electronic data, or other tangible evidence in
SWISHER’s possession, custody, or control concerning all matters inquired into
by the United States.  Whenever such data is in electronic format, SWISHER shall
provide access to such data and assistance in operating computer and other
equipment as necessary to retrieve the data. This obligation shall not include
production of materials covered by the attorney-client privilege or the work
product doctrine;
 
4

--------------------------------------------------------------------------------

 
C. In the event that the early termination provisions set forth in subsection
(h) Paragraph 11 are triggered by the acquisition of more than a majority of the
fair market value of SWISHER’s assets, SWISHER agrees to maintain in its
possession, custody, or control a copy of its general ledger as it existed at
the time of, or within sixty days, prior to the closing of the asset acquisition
and any and all non-privile2ed relevant documents, records, electronic data, or
other tangible evidence gathered or imaged as part of the Audit Committee
Investigation or in response to any requests by the United States;
D. Using SWISHER’s best efforts to facilitate the availability of its present
and former executives and employees to provide information and/or testimony as
requested by the United States, including but not limited to sworn testimony in
any proceeding and interviews with law enforcement authorities as requested;
E. Providing testimony and other information deemed necessary by the United
States or a court to identify or establish the original location, authenticity,
or other evidentiary foundation necessary to admit into evidence documents in
any proceeding; and
F. Cooperation will include identification of witnesses who, to SWISHER’s
knowledge, may have material information regarding the matters under
investigation. With respect to any information, testimony, document, record, or
other tangible evidence provided to the United States pursuant to this
Agreement, SWISHER consents to any and all disclosures to other government
agencies of such materials as the United States, in its sole discretion, deems
appropriate.
 
5

--------------------------------------------------------------------------------

 
7. Upon the Audit Committee’s discovery of the unlawful conduct, SWISHER took
steps to thoroughly investigate and take remedial measures to address the
unlawful conduct and to minimize the chance that such unlawful conduct would
reoccur. Those remedial measures included:
A. In March 2012, SWISHER proactively and publicly announced its internal
investigation into the unlawful conduct. As a result of the Audit Committee’s
internal investigation, prior management and accounting personnel involved with
the events set forth in Appendix A have been terminated or otherwise separated
from the Company;
B. SWISHER has retained new management, including a new President and Chief
Executive Officer, Senior Vice President and Chief Financial Officer, and Senior
Vice President and Chief Operating Officer;
C. SWISHER has three new board members since 2012, including a new Chairman. In
addition, the Audit Committee now has a second CPA-licensed member with the May
2014 addition of a former Chief Financial Officer of a public company;
D. SWISHER has restructured the Accounting Department and hired a Corporate
Controller with over twenty-five years of public accounting and public company
accounting experience. Each of SWISHER’s regional controllers now report
directly to the Corporate Controller. SWISHER has also hired a Director of SEC
Reporting with over ten years of public accounting, auditing, and public company
financial reporting experience, and has established an Internal Audit
Department;
E. SWISHER has enhanced its compliance policies and procedures, adopting a Code
of Business Conduct and Ethics applicable to directors, officers and employees,
and has implemented an employee hotline;
 
6

--------------------------------------------------------------------------------

 
F. SWISHER has implemented, and continues to employ, improvements to its control
environment to address not only those deficiencies that contributed to the
conduct described in the Information and the restatements of SWISHER’s financial
statements but also any additional risks identified through the annual risk
assessment or any remaining deficiencies in the entire financial reporting and
operating, environment. Specifically, SWISHER has instituted a number of
improvements to ensure an effective review of its accounts. For example, SWISHER
has enhanced its journal entry policy to include a more stringent review and
approval process. All journal entries require, at a minimum, review by a
supervisor, and all entries with an income statement impact over $35,000.00 are
reviewed by the Corporate Controller’s direct reports. Journal entries over
$250,000.00 are reviewed by the Corporate Controller, and the CFO reviews each
journal entry over $500,000.00;
G. SWISHER has further enhanced its software for recording asset acquisitions,
movement and disposal, and computing depreciation expense for financial
reporting, purposes. SWISHER has consolidated many of its accounting databases
and is implementing an automated process that uploads trial balances of acquired
entities’ financial reporting systems into SWISHER’s system on a monthly basis
with standardized, centrally controlled mapping across the Company;
H. In February 2014, SWISHER agreed to settle a putative U.S. securities class
action lawsuit and establish a restitution fund of up to $5.5 million to class
members; and
I. In February 2015, SWISHER settled a putative Canadian class action lawsuit
for approximately $700,000.
 
7

--------------------------------------------------------------------------------

 
8. In addition to the remedial measures described in Paragraph 7 above, SWISHER
agrees to implement certain additional remedial measures designed to promote
compliance with federal law. In particular, SWISHER agrees to provide officers
and employees’ reasonable training and education to minimize the possibility of
future violations of federal laws. SWISHER shall provide such training and
education on an annual basis for the duration of this Agreement. Completion of
such training shall be mandatory for (a) SWISHER officers and employees
responsible for its corporate level accounting and financial reporting
functions: (b) those officers and employees responsible for financial reporting
at SWISHER’s major divisions and subsidiaries; and (c) the senior operational
officers at SWISHER’s corporate, divisional and subsidiary levels. Such training
and education shall include, at a minimum, components covering the following
subjects:
A. The obligations imposed by the federal securities laws and proper internal
accounting controls and procedures;
B. Recognizing indications of non-GAAP accounting practices or fraud most
relevant to SWISHER’s business operations; and
C. The obligations incumbent upon, and the responses expected of, SWISHER’s
officers and employees upon learning of illegal or potentially illegal acts
concerning SWISHER’s accounting and financial reporting.
The parties agree that in the event that the early termination provisions set
forth in subsection (b) of Paragraph 11 are triggered by the acquisition of more
than a majority of the fair market value of SWISHER’s assets, these provisions
of this Paragraph will not apply.
9. SWISHER agrees to pay a monetary penalty of $2,000,000.00 to the United
States in four annual installments of $500,000.00 each, to be paid within 15
days after completion of the audit of the Company’s annual financial statements
for the prior fiscal year, beginning with fiscal year 2015. Notwithstanding the
foregoing, each annual installment shall not exceed an amount equal to 50% of
operating income (as reflected in the Company’s audited annual financial
statements), less mandatory debt repayments. To the extent that this results in
an annual installment of less than $500,000.00, the difference between the
$500,000.00 and the amount actually paid will be added to each subsequent year’s
payment, subject to the restrictions set forth herein. The unpaid balance of the
monetary penalty shall become immediately due and payable upon the closing of an
agreement that includes a change in control of the Company as defined in
Paragraph 11 below. SWISHER agrees that no tax deduction will be sought in
connection with this payment.
 
8

--------------------------------------------------------------------------------

 
10. All payments made pursuant to this Agreement are final and shall not be
refunded under any circumstance, including if the United States later determines
that SWISHER has breached this Agreement and brings a prosecution against it.
Further, nothing in this Agreement shall be deemed an agreement by the United
States that this amount is the maximum criminal fine that may be imposed in such
prosecution, and the United States shall not be precluded from arguing that the
Court should impose a higher tine in the event of a breach. The United States
agrees, however, to recommend to the Court that the amount paid pursuant to this
Agreement should be offset against whatever fine the Court shall impose as part
of its judgment in the event of a subsequent breach and prosecution.
11. In light of SWISHER’s self-reporting of the unlawful conduct of its former
employees and its willingness (a) to acknowledge responsibility for its
behavior, (b) to continue its cooperation with the United States and other
investigative and regulatory agencies, (c) to adopt or maintain and
independently review remedial measures, and (d) to pay a fine as set forth in
paragraph 9 above, the United States shall recommend to the Court that
prosecution of SWISHER on the criminal Bill of Information filed pursuant to
Paragraph 1 be deferred until one of the two following conditions has been met
(at which time such deferred prosecution shall be voluntarily dismissed by the
United States pursuant to Paragraph 13 herein): (a) a period of forty-eight (48)
months from the date of this Agreement has expired; or (b) until such time as
(i) a change in control of the Company has occurred, and (ii) SWISHER has paid
an aggregate monetary penalty of $2,000,000.00 pursuant to Paragraph 9 above;
and (iii) the United States agrees to such early expiration, which agreement
shall not be unreasonably withheld. For purposes of’ this provision, “change of
control” means when a “person” and/or “affiliates” of such person (both as
defined in the Securities Exchange Act of 1934) acquires more than 50% of
SWISHER’s voting stock, or more than a majority of the fair market value of
SWISHER’s assets, or a majority of SWISHER’s Board of Directors no longer
consists of current directors in connection with a corporate takeover. In the
event that the early termination provisions set forth in subsection (b) of this
Paragraph are triggered by the acquisition of more than a majority of the fair
market value of SWISHER’s assets (and not by the acquisition of more than 50% of
SWISHER’s voting stock), the parties agree that (I) the cooperation provision
set forth in Paragraph 6 above shall survive and remain in effect and be binding
on SWISHER until the earlier of forty-eight months from the date of this
Agreement or the conclusion of the Delaware statutory process for dissolution of
SWISHER, and (2) that failure on the part of SWISHER to comply with the
provisions in Paragraph 6 will subject SWISHER to prosecution for breach of
Paragraph 6 of this Agreement, and (3) that Paragraphs 4 and 14 through 19 shall
also survive as they relate to breach of this agreement for failure to comply
with the cooperation provisions set forth in Paragraph 6. If the early
termination provisions set forth in subsection (b) of this Paragraph are
triggered by the acquisition of more than 50% of SWISHER’s voting stock, the
parties agree that the provisions of the prior sentence shall be binding on any
entity which is a successor to SWISHER.
 
9

--------------------------------------------------------------------------------

 
12. Except as set forth in Paragraph 11, this Agreement and all provisions set
forth herein bind SWISHER and any of its successors and assigns. The parties
agree that an unaffiliated third party acquiring the assets of SWISHER in an
arms’ length transaction, without acquiring more than 50% of SWISHER’s voting
stock, is not considered a successor or assign pursuant to this Paragraph.
13. The United States agrees that if SWISHER is in full compliance with all of
its obligations under this Agreement, the United States, within thirty (30) days
of the expiration of this Agreement pursuant to Paragraph 11, will seek
dismissal with prejudice of the criminal Information filed against SWISHER and
this Agreement shall expire. The thirty-day dismissal period may be extended for
up to sixty (60) additional days at the reasonable discretion of the United
States in order to complete the determination that the obligations under this
Agreement have been met by SWISHER. The United States may request further
additional time with leave of the court.
14. Should the United States determine that SWISHER through an employee of
SWISHER, acting, on behalf of SWISHER and with the knowledge of SWISHER
management (i.e., a Division President or above), has knowingly and
intentionally committed any federal crime after date of this Agreement, SWISHER
shall, in the sole discretion of the United States, thereafter be subject to
prosecution for any federal crimes, including those arising from the conduct
underlying this Agreement.
15. Should the United States determine that SWISHER has deliberately given
false, incomplete, or misleading information pursuant to this Agreement, or has
otherwise knowingly, intentionally, and materially violated any provision of
this Agreement, SWISHER thereafter shall be subject to prosecution for any
Federal criminal violation, including those arising from the conduct underlying
this Agreement.
16. SWISHER agrees that the decision whether conduct and/or statements of any
individual acting on behalf or speaking on behalf of SWISHER will be imputed to
SWISHER for the purpose of determining whether SWISHER has knowingly,
intentionally and materially violated any provision of this Agreement shall be
in the sole discretion of the United States.
17. Should the United States determine that SWISHER has committed a knowing,
intentional, and material breach of any provision of this Agreement, the United
States shall provide written notice to SWISHER, addressed to its counsel,
Charles F. Walker, Skadden, Arps, Slate, Meagher & Flom LLP, 1440 New York
Avenue, NW, Washington D.C. 20005, and James P. McLoughlin, Jr., Moore & Van
Allen, PLLC, 100 North Tryon Street, Charlotte, NC 28202, with a copy to the
Company, Attention: William Pierce, 4725 Piedmont Row Drive, Suite 400,
Charlotte, NC 28210, or to any successor that the Company may designate, of the
alleged breach and provide SWISHER with a two-week period from the date of
receipt of such notice in which to make a presentation to the United States, or
its designee, to demonstrate that no breach has occurred, or, to the extent
applicable, that the breach was not knowing, intentional or material, or has
been cured. Upon request by SWISHER, the United States may agree in writing to
extend this two-week period, including providing SWISHER with an opportunity to
cure any breach of this Agreement. The parties to this Agreement expressly
understand and agree that should SWISHER fail to make a presentation to the
United States, or its designee, within the two-week period (or other period
agreed to by the United States), the United States may conclusively presume that
SWISHER is in knowing, intentional and material breach of this Agreement. The
parties further understand and agree that the exercise of discretion by the
United States or its designee under this paragraph is not subject to review in
any court or tribunal.
 
10

--------------------------------------------------------------------------------

 
18. It is further agreed that in the event that the United States, in its sole
discretion, determines that SWISHER has materially breached or violated any
provision of this Agreement:
A. All statements made by or on behalf of SWISHER to the United States, or any
testimony given by SWISHER before a grand jury or any tribunal, at any
legislative hearings, or to the Commodities Futures Trading, Commission or U.S.
Securities and Exchange Commission, whether prior or subsequent to this
Agreement, or any leads derived from such statements or testimony, shall be
admissible in evidence in any and all criminal proceedings brought by the United
States against SWISHER; and
B. SWISHER shall not assert any claim under the United States Constitution, Rule
11(e)(6) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal
Rules of Evidence, or any other federal rule, that statements made by or on
behalf of SWISHER prior to or subsequent to this Agreement, or any leads
therefrom, should be suppressed.
19. SWISHER expressly waives all rights to a speedy trial pursuant to the Sixth
Amendment of the United States Constitution, Title 18, United States Code,
Section 3161, Federal Rule of Criminal Procedure 48(b), and any applicable Local
Rules of the United States District Court for the Western District of North
Carolina. SWISHER further waives ally right to contest any prosecution of
SWISHER relating, to the conduct that is the subject of or related to the
criminal information on the ground that such prosecution is time-barred by the
applicable statute of limitations. SWISHER’s waiver of the statute of
limitations is knowing and voluntary and in express reliance on the advice of
counsel.
20. SWISHER acknowledges that the United States has made no representations,
assurances, or promises concerning what sentence may be imposed by the Court
should SWISHER materially breach this Agreement and this matter proceed to
judgment. SWISHER further acknowledges that any such sentence is solely within
the discretion of the Court and that nothing in this Agreement binds or
restricts the Court in the exercise of such discretion.
21. It is further understood that this Agreement is binding on SWISHER and the
United States, as defined in Paragraph I, but specifically does not hind any
other federal agencies, or any state or local authorities, although the United
States will bring the cooperation of SWISHER and its compliance with its other
obligations under this Agreement to the attention of the U.S. Securities and
Exchange Commission as well as to the attention of state or local prosecuting
offices or regulatory agencies, if requested by SWISHER or its attorneys.
22. SWISHER and the United States understand that the Agreement to defer
prosecution of SWISHER must be approved by the Court, in accordance with 18
U.S.C. § 3161(h)(2). Should the Court decline to approve a deferred prosecution
for any reason, both the United States and SWISHER are released from any
obligation imposed upon them by this Agreement and this Agreement shall be null
and void.
23. This Agreement sets forth all the terms of the Deferred Prosecution
Agreement between SWISHER and the United States. No modifications or additions
to this Agreement shall be valid unless they are in writing and signed by the
United States, SWISHER’s attorneys, and a duly authorized representative of
SWISHER.
 
11

--------------------------------------------------------------------------------

 
ON BEHALF OF THE UNITED STATES:
JILL WESTMORELAND ROSE
UNITED STATES ATTORNEY
 
/s/ Mark T.
Odulio   10/7/15                                                                           
MARK T. ODULIO
ASSISTANT UNITED STATES ATTORNEY
 
/s/ Maria K.
Vento   10/7/15                                                                           
MARIA K. VENTO
ASSISTANT UNITED STATES ATTORNEY
 
12

--------------------------------------------------------------------------------

 
DIRECTOR’S CERTIFICATE
I have read this Agreement and carefully reviewed every part of it with counsel
for SWISHER HYGIENE INC. (“SWISHER”). I understand the terms of this Agreement
and voluntarily agree, on behalf of SWISHER, to each of the terms. Before
signing this Agreement, I consulted with the attorneys for SWISHER. The
attorneys fully advised me of SWISHER’s rights, of possible defenses, of the
Sentencing Guidelines’ provisions, and of the consequences of entering into this
Agreement. No promises or inducements have been made other than those contained
in this Agreement. Furthermore, no one has threatened or forced me, or to my
knowledge any person authorizing this Agreement on behalf of SWISHER, in any way
to enter into this Agreement. I am also satisfied with the attorneys’
representation in this matter. I certify that I am a director of SWISHER and
that I have been duly authorized by SWISHER to execute this Deferred Prosecution
Agreement on behalf of SWISHER.

             
10/6/2015
By:
/s/ Richard L. Handley  
DATE
 
Richard L. Handley
     
Chairman of the Board
       SWISHER HYGIENE INC.  

 
 
13

--------------------------------------------------------------------------------

 
CERTIFICATE OF COUNSEL
 
I am counsel for SWISHER HYGIENE INC. (“SWISHER”). In connection with such
representation, I have examined relevant SWISHER documents, and have discussed
this Agreement with the authorized representative of SWISHER. Based on my review
of the foregoing materials and discussions, I am of the opinion that:
1.           Richard L. Handley is duly authorized to enter into this Agreement
on behalf of SWISHER.
2.           This Agreement has been duly and validly authorized, executed and
delivered on behalf of SWISHER, and is a valid and binding obligation of
SWISHER.
Further, I have carefully reviewed every part of this Agreement with directors
of SWISHER. I have fully advised these directors of SWISHER’s rights, of
possible defenses, of the Sentencing Guidelines’ provisions, and of the
consequences of entering into this Agreement. To my knowledge, SWISHER’s
decision to enter into this Agreement is an informed and voluntary one.
 

       
10/6/2015
By:
/s/ Charles F. Walker  
DATE
 
Charles F. Walker, Esq.
     
Skadden, Arps, Slate, Meagher & Flom LLP
     
Attorney for SWISHER HYGIENE INC.
 

 14

--------------------------------------------------------------------------------